      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 1 of 15




              UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA
__________________________________________________________________

JANE DOES I, II, III, et al.,       )
                                    )
                                    )
                Plaintiffs,         )
                                    )
           v.                       ) Civil Action No. 3:20-1260
                                    )
EUGENE SCALIA, United States        )    (JUDGE MANNION)
Secretary of Labor, et al.,         )
                                    )
                                    )
                Defendants.         )
__________________________________________________________________

                   SUGGESTION OF MOOTNESS

     Defendants submit this suggestion of mootness based upon the

Occupational Safety and Health Administration’s (OSHA’s) final

determination that no citation will issue against the Jane Doe

Plaintiffs’ employer, Maid-Rite Specialty Foods, LLC (“Maid-Rite”), as a

result of the investigation that OSHA opened in early June 2020. For

the reasons set forth below, that development moots Plaintiffs’

attempted action under Section 13(d) of the Occupational Safety and

Health Act (the OSH Act), 29 U.S.C. § 662(d). See Arizonans for Official

English v. Arizona, 520 U.S. 43, 68 n.23 (1997) (“It is the duty of
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 2 of 15




counsel to bring to the federal tribunal’s attention, without delay, facts

that may raise a question of mootness.” (internal quotation marks,

emphasis, and citation omitted)).

     A.    Facts

     By letter dated December 2, 2020, Defendants informed this Court

that OSHA had concluded its investigation of Maid-Rite and that it

would not be issuing a citation to the company. Doc. 51. OSHA also

notified the complainants, who requested the investigation, of OSHA’s

decision by letter dated December 2, 2020. Doc. 51-1.

     OSHA’s regulations permit a complaining party to request a

review of an area office’s decision that a citation is not warranted. The

review is conducted by OSHA’s regional administrator. 29 C.F.R.

§§ 1903.12(a), 1903.14(d). On December 7, 2020, Plaintiffs’ attorneys

asked Regional Administrator Michael Rivera to review OSHA’s

decision to not issue a citation to Maid-Rite. Doc. 52-1. Mr. Rivera

conducted that review and determined that OSHA’s decision was

appropriate and will not be overturned. His decision is set forth in a

letter dated January 12, 2021. A copy of that letter is attached hereto

as Exhibit 1. Under OSHA’s regulations, Mr. Rivera’s decision is “final


                                     2
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 3 of 15




and not subject to further review.” 29 C.F.R. § 1903.12(a). Therefore,

complainants have no avenue for further administrative review: Maid-

Rite will not be subject to an enforcement proceeding or be issued any

citation as a result of OSHA’s investigation.

     B.    This proceeding is moot.

           i.    Legal standard.

     “The existence of a case and controversy is a prerequisite to all

federal actions.” Phila. Fed’n of Teachers v. Ridge, 150 F.3d 319, 322

(3d Cir.1998) (citation omitted). A live controversy is “a real and

substantial controversy admitting of specific relief through a decree of

conclusive character.” Int’l Bhd. of Boilermakers v. Kelly, 815 F.2d 912,

915 (3d Cir.1987) (citation omitted). “The central question in the

mootness analysis is whether meaningful or effective relief remains

available.” Hong Fang v. Attorney Gen. of U.S., 396 F. App’x 862, 863

(3d Cir. 2010); see also Chafin v. Chafin, 568 U.S. 165, 172,(2013) (“[A]

case ‘becomes moot only when it is impossible for a court to grant any

effectual relief whatever to the prevailing party.’” (quoting Knox v. Serv.

Employees, 567 U.S. 298, 307 (2012)).




                                      3
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 4 of 15




           ii.   OSHA’s determination that no enforcement proceeding
                 shall be initiated against Maid-Rite is not subject to
                 judicial review.

     As an initial matter, OSHA’s determination whether a citation

will issue, and thereby an enforcement proceeding be initiated, is not

(and cannot be) at issue here. As the Third Circuit has explained,

OSHA’s charging decision is a “classic example of the prosecutorial

discretion committed to the Secretary” and is “unreviewable” by courts.

Reich v. OSHRC, 998 F.2d 134, 141 (3d Cir. 1993) (discussing Cuyahoga

Valley Ry. Co. v. United Transp. Union, 474 U.S. 3, 6 (1985)); see also

Heckler v. Chaney, 470 U.S. 821, 830 (1985) (“[A]n agency’s decision not

to prosecute or enforce, whether through civil or criminal process, is a

decision generally committed to an agency’s absolute discretion.”).

Courts have repeatedly made clear that OSHA’s prosecutorial decisions

“belong[ ] to the Secretary, not to [a] court.” Nat’l Roofing Contractors

Ass’n v. U.S. Dep’t of Labor, 639 F.3d 339, 344 (7th Cir. 2011); see also

Oil, Chemical & Atomic Workers Int’l Union v. OSHRC, 671 F.2d 643,

649 (D.C. Cir. 1982) (per curiam) (“[E]nforcement of the [OSH] Act is

the sole responsibility of the Secretary. He is the exclusive prosecutor




                                     4
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 5 of 15




of OSHA violations.”). 1 Because this Court has no jurisdiction to hear

them, any objections by Plaintiffs to OSHA’s determination not to issue

a citation—including those launched in Plaintiffs’ December 8, 2020

letter to the Court, Doc 52—are entirely misplaced and irrelevant. 2

And that Plaintiffs may continue to disagree with OSHA’s

determination does not constitute a live controversy precluding

mootness; there is no relief the Court could provide in response to




1
 The Secretary has delegated responsibilities under the OSH Act to the
head of OSHA, see Pub. Citizen Health Research Grp. v. U.S. Dep't of
Labor, 557 F.3d 165, 175 (3d Cir. 2009); Secretary of Labor's Order 1-
2012 (Jan. 18, 2012), 77 Fed. Reg. 3912 (Jan. 25, 2012), and therefore in
the context of the determination whether to issue a citation, this brief
refers to the Secretary and OSHA interchangeably
2  The problems with Plaintiffs’ December 8, 2020 letter do not end with
the misplaced and irrelevant nature of their arguments. The letter and
accompanying exhibits repeat the same defects as their August 14, 2020
filing, which is subject to Defendants’ pending Motion to Strike (Docs.
44 & 45): (1) in Documents 51-2 and 51-3, Plaintiffs impermissibly set
forth testimony from anonymous witnesses that they did not call at the
July 31, 2020 evidentiary hearing, were not subject to cross
examination, and which, if considered would unfairly prejudice
Defendants; and (2) the declarant in Document 52-2 did not sign his or
her statement under penalty of perjury, meaning it is not evidence and
cannot support a request for relief on the merits. Aside from their
effectiveness in conveying to the Court the then-status of the
administrative process, Plaintiffs’ letter and the accompanying should
be entirely disregarded.
                                    5
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 6 of 15




Plaintiffs’ objections, as it lacks jurisdiction to second guess or override

OSHA’s decision not to issue a citation.

           iii.   There is no meaningful or effective relief the Court
                  could now provide to Plaintiffs.

     What is at issue in this case is whether this Court has jurisdiction

—and whether Plaintiffs have stated a claim—to compel the Secretary

to seek an imminent danger injunction under Section 13(d) of the OSH

Act, 29 U.S.C. § 662(d). 3 As set forth in Defendants’ Motion to Dismiss

(Docs. 23 & 24) and Post-Hearing Brief (Doc. 46), this Court lacks

jurisdiction under Section 13(d) and, in the alternative, Plaintiffs fail to

state a Section 13(d) claim. But even assuming only arguendo that this

matter was justiciable here and that the Court was inclined to rule for

Plaintiffs, OSHA’s determination not to issue a citation means there is




3 Section 13(a)-(b) provides for the issuance of either “injunctive relief”
or a “temporary restraining order” to “restrain conditions or practices in
any place of employment which are such that a danger exists which
could reasonably be expected to cause death or serious physical harm
immediately or before the imminence of such danger can be eliminated
through the enforcement procedures otherwise provided by” the OSH
Act. 29 U.S.C. § 662(a)-(b). For ease of reference, this Suggestion of
Mootness refers to any order issued pursuant to Section 13(a)-(b) as an
“injunction” or an “imminent danger injunction.”
                                      6
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 7 of 15




no meaningful or effective relief the Court could provide. The case is

now moot.

     Section 13(d) sets forth a narrow cause of action with carefully

cabined relief. First and primarily, a successful Section 13(d) petitioner

may obtain a writ of mandamus requiring the Secretary to go to federal

court and seek, under Section 13(a)-(b), an imminent danger injunction.

29 U.S.C. § 662. Importantly, a federal court may only issue a Section

13(a)-(b) imminent danger injunction “pending the outcome of an

enforcement proceeding pursuant to” the OSH Act. 29 U.S.C. § 662(b).

The requirement that a Section 13(a)-(b) injunction be temporally

tethered to an OSHA enforcement proceeding is jurisdictional. See

Marshall v. Gibson’s Prod., Inc. of Plano, 584 F.2d 668, 674 (5th Cir.

1978) (explaining that Section 13(b) “carefully defines the nature and

extent of the jurisdiction in suits brought by the Secretary under”

Section 13(a)); Whirlpool Corp. v. Marshall, 445 U.S. 1, 9 & n.12

(explaining that a Section 13(a)-(b) “order may continue pending the

consummation of the Act’s normal enforcement proceedings.”).

     Where, as here, upon exercise of its non-reviewable prosecutorial

discretion, OSHA decides that no citation is warranted, there is no


                                    7
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 8 of 15




occasion for an OSHA enforcement proceeding. And if, as here, there

will be no enforcement proceeding to which an imminent danger

injunction could be attached, a Section 13(d) court cannot issue the writ

of mandamus. If the court were to issue the writ of mandamus and

compel the Secretary to file a petition under Section 13(d), the Section

13(a)-(b) court would immediately dismiss the petition for lack of

jurisdiction. The Section 13(d) court therefore cannot, as a matter of

law, compel the Secretary, through a writ of mandamus, to seek a

Section 13(a)-(b) injunction from a federal court that has no jurisdiction

under Section 13(b) to issue such an injunction. Mandamus may “issue

only to compel the performance of a ‘clear and nondiscretionary duty.’”

Pittston Coal Grp. v. Sebben, 488 U.S. 105, 121, 408 (1988) (quoting

Heckler v. Ringer, 466 U.S. 602, 616 (1984)). The Secretary is under no

duty, much less a clear one, to seek an injunction from a court that

cannot issue it.

     Sears, Roebuck & Co. v. Carpet, Linoleum, Soft Tile & Resilient

Floor Covering Layers, Local No. 419, 397 U.S. 655 (1970) (per curiam),

is instructive. Where National Labor Relations Board proceedings are

pending with regard to certain types of unfair labor practices, Section


                                    8
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 9 of 15




10(l) of the National Labor Relations Act authorizes a district court to

issue “appropriate injunctive relief pending the final adjudication of the

Board with respect to such matter.” 29 U.S.C. § 160(l). In Sears, the

Board sought an injunction under Section 10(l), but the district court

denied the request. Sears, which would have benefitted from the

injunction, sought review of the district court’s denial. The appellate

court dismissed the appeal on the ground that only the Board could

challenge a district court’s denial of a Section 10(l) injunction.

Thereafter, the Board rendered a final adjudication on the underlying

matter. On certiorari, the Supreme Court held that the Board’s

adjudication mooted Sears’s appeal, because an injunction under

Section 10(l) can remain in effect only “pending the final adjudication of

the Board with respect to (the) matter.” 397 U.S. at 658-59 (quoting 29

U.S.C. § 160(l) (alteration in original)). Because the Board had already

rendered a final adjudication, Sears could not obtain a Section 10(l)

injunction even if it were to win on appeal.

     Similarly here, Section 13(b) limits the duration of an imminent

danger injunction to the period “pending the outcome of an enforcement

proceeding.” 29 U.S.C. § 662(b). Since OSHA’s decision to close an


                                     9
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 10 of 15




investigation without issuing a citation forecloses the possibility of an

enforcement proceeding, an imminent danger order under Section

13(a)-(b) cannot issue. And, where, as here, OSHA has declined to seek

a Section 13(a)-(b) injunction, an action under Section 13(d) is rendered

moot if OSHA decides in its sound discretion, during that action’s

pendency, that no citation will issue.

      Second, Section 13(d) contemplates that petitioners may seek—

and the Section 13(d) court may grant—“such further relief as may be

appropriate.” 29 U.S.C. § 662(d). Pursuant to Plaintiffs’ Post-Hearing

Brief, it appears the only additional relief Plaintiffs now seek is an

order requiring OSHA to perform another onsite inspection of Maid-

Rite’s Dunmore facility. Doc. 43 at 25 (acknowledging that OSHA had

already performed an onsite inspection). As Defendants have

explained, see Doc. 46 at 12, compelling an inspection is outside the

scope of Section 13(d) relief, which is cabined by the introductory phrase

of “[i]f the Secretary arbitrarily or capriciously fails to seek relief under

this section,” i.e. Section 13. 29 U.S.C. § 662(d) (emphasis added).

OSHA’s inspections are initiated and conducted pursuant to Section 8 of

the OSH Act, not Section 13, and beyond Section 13(d)’s reach. But


                                     10
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 11 of 15




even if such relief were available, it would be entirely meaningless and

ineffective. OSHA has closed its investigation and made the final and

unreviewable determination that no citation will issue. Compelling

another inspection at this juncture would be futile and do nothing to

change this determination. Therefore any potential for the Court to do

so cannot render this a live controversy. 4




4 Plaintiffs’ Complaint had further requested all of OSHA’s
communications “to and from Maid-Rite regarding this matter” and that
the Court order OSHA to compel actions from Maid-Rite, despite the
facts that Maid Rite is not a party here. Doc. 1 ¶¶ 154(a), (c); see also
Doc. 46 at 12 n.7 (Defendants’ discussion of the impropriety of these
requests). Such relief is not now and never has been legally available,
and therefore Plaintiffs’ (apparently abandoned) request for it does not
affect the mootness analysis. Provision of such communications would
violate the privacy rights of both Maid-Rite and its employees, along
with OSHA’s investigatory privilege. And whatever is meant by
“further relief as may be appropriate,” it cannot include any order
directly or indirectly requiring the employer, who is not a party in a
putative 13(d) case, to take action regarding the alleged imminent
danger. Otherwise, the employer’s rights would be entirely sidestepped
with the need for OSHA to cite and prove a violation totally obviated.
OSHA may only compel the employer to counteract a danger by
(1) prevailing in the normal enforcement process, 29 U.S.C. § 659, or
(2) obtaining a 13(a)-(b) injunction for the pendency of such enforcement
process through a 13(a) proceeding in which the Secretary bears a high
burden, the employer is a party, and the employer is afforded the “full
complement of due process protections.” Usery v. Whirlpool Corp., 416
F. Supp. 30, 34 (N.D. Ohio 1976).
                                    11
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 12 of 15




           iv.   The capable of repetition, yet evading review exception
                 to the mootness doctrine is inapplicable.

     Finally, this matter does not fall within the narrow “capable of

repetition, yet evading review” exception to the mootness doctrine. See

Rendell v. Rumsfeld, 484 F.3d 236, 241 (3d Cir. 2007) (“The exception

from the mootness doctrine for cases that are technically moot but

‘capable of repetition, yet evading review’ is narrow and available ‘only

in exceptional situations.’” (citation omitted)). That exception rarely

applies to fact-bound controversies such as the one presented in this

case, because such controversies are rarely capable of repetition. See

J.T. v. District of Columbia, ___ F.3d ___, 2020 WL 7702702, at *6 (D.C.

Cir. Dec. 29, 2020); New Jersey Turnpike Auth. v. Jersey Central Power

& Light, 772 F.2d 25, 33 (3d Cir. 1985). The present dispute is highly-

fact specific, as it concerns conditions at the Maid-Rite facility that

existed during the early stages of a global pandemic. If OSHA is called

upon in the future to assess whether conditions at the Maid-Rite facility

present imminent danger hazards, that assessment will be based upon

an array of conditions as they exist at that time, including the policies

and practices at the facility, current requirements and guidance from

OSHA and others, including the Centers for Disease Control and

                                     12
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 13 of 15




Prevention, the level of community spread of COVID-19, and

availability and distribution rate of the COVID-19 vaccine. It is purely

speculative that the parties will be embroiled in the same controversy

in the future. And “capable of repetition” is “not a synonym for ‘pure

speculation.’” Jersey Central Power, 772 F.2d at 33.

     Further, it is speculation squared that OSHA would again

conclude its investigation—which is this instance took the full six

months allotted by statute, 29 U.S.C. § 658(c)—while Plaintiffs’ Section

13(d) imminent danger petition remained pending. For the mootness

exception to apply, Plaintiffs would have to demonstrate that OSHA’s

inspection time—here six months—is “‘almost certain[ly]’ inadequate

time for a case of this type to receive plenary review by the federal

courts.” Hamamoto v. Ige, 881 F.3d 719, 723 (9th Cir. 2018) (citation

omitted and alteration in original). That Plaintiffs cannot do, because

they cannot demonstrate that expedited review and disposition would

not be afforded to any future Section 13(d) suits despite their highly

time-sensitive nature. Id.




                                    13
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 14 of 15




      C.    Conclusion

      For the foregoing reasons, this action should be dismissed as moot.

      Respectfully submitted.

                                  BRUCE D. BRANDLER
                                  ACTING UNITED STATES ATTORNEY
Date: January 12, 2021
                                  /s/ G. Michael Thiel
                                  G. MICHAEL THIEL
KATE S. O’SCANNLAIN               Assistant U.S. Attorney
SOLICITOR OF LABOR                Atty. I.D. #PA 72926
                                  235 N. Washington Ave., Ste.311
/s/ Oscar L. Hampton III          Scranton, PA 18503
OSCAR L. HAMPTON III              Phone: (570) 348-2800
Regional Solicitor                mike.thiel@usdoj.gov
Atty. I.D. #MO 36778
170 S. Independence Mall West
Suite 630 East
Philadelphia, PA 19106
(215) 861-5120
hampton.oscar@dol.gov




                                    14
      Case 3:20-cv-01260-MEM Document 53 Filed 01/12/21 Page 15 of 15




                UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA
__________________________________________________________________

JANE DOES I, II, III, et al.,       )
                                    )
                                    )
                   Plaintiffs,      )
                                    )
             v.                     ) Civil Action No. 3:20-1260
                                    )
EUGENE SCALIA, United States        )    (JUDGE MANNION)
Secretary of Labor, et al.,         )
                                    )
                                    )
                   Defendants.      )
__________________________________________________________________

                   CERTIFICATE OF SERVICE BY MAIL

      The undersigned hereby certifies that she is an employee in the Office of the
United States Attorney for the Middle District of Pennsylvania, and is a person of
such age and discretion as to be competent to serve papers.

That on January 12, 2021, she served copies of the attached:

                                Suggestion of Mootness

by ECF Filing upon:

David H. Seligman, Esquire
Lerae Kroon, Esquire
                                        /s/ Sarah M. Duffy
                                        SARAH M. DUFFY
                                        Legal Assistant
